Per Curiam:
Mr. Tom Burke appeals from the judgment of the Circuit Court of Platte County, Missouri, quieting title to certain real estate in favor of Respondents Carmen and Jacob McHenry. In his sole point on appeal, Mr. Burke argues that the circuit court erred in quieting title to the real estate in favor of the McHenrys because the judgment is against the weight of the evidence and incorrectly applies the law. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 84.16(b).